DETAILED ACTION

The following is a non-final office action is response to communications received on 04/23/2020.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardini et al. (US 2013/0053968) in view of Bateman et al. (US 5,879,404).
Regarding Claims 1 & 11, Nardini discloses the invention substantially as claimed.  Nardini teaches a method for manufacturing an orthopedic prosthetic (Fig 1), the method comprising: providing a manufactured shell component (102) having an outer wall; and additively manufacturing an augment coupled to the outer wall of the manufactured shell component [0014], wherein the augment comprises an outer surface that defines a customized patient-specific negative contour shaped to conform to a positive contour of a patient's bone [0014].  Further, Nardini teaches that it will be understood by those of skill in the art that the present invention may be used to treat any ball and socket joint within the body [0011].
However, Nardini does not disclose wherein the manufactured shell is an acetabular shell.
Bateman teaches an acetabular cup and method of making an acetabular cup in the same field of endeavor.  Said acetabular cup comprises a concave shell (12) and liner (11) which together articulate a spherically shaped femoral head component to form a ball and socket joint (Col 1: lines 13-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nardini to the acetabular shell component, as taught by Bateman, in order to create a patient-specific acetabular shell configured to fill the patient-specific gaps that exist between the prosthetic shell device and the bone surface.
Regarding Claim 2, the combination teaches wherein the device/method further comprises: determining a target orientation of the manufactured acetabular shell component relative to a position of the positive contour of the patient's bone; and determining a position of the augment on the outer wall of the manufactured acetabular shell component based on the target orientation [0014].  
Regarding Claim 3, the combination teaches wherein the device/method further comprises identifying the positive contour of the patient's bone based on one or more medical images of the patient's bone [0014].  
Regarding Claim 4, the combination teaches wherein identifying the positive contour comprises generating a three-dimensional model of the patient's bone based on the one or more medical images of the patient's bone [0014].  
Regarding Claim 5, the combination teaches wherein the device/method further comprises capturing the one or more medical images of the patient's bone, wherein identifying the positive contour comprises identifying the positive contour in response to capturing the one or more medical images [0014].
Regarding Claims 6 & 15, the combination teaches wherein the outer wall of the manufactured acetabular shell component comprises a distal rim and an outer surface that extends from the distal rim, and wherein the augment extends outwardly from the outer surface at a position adjacent to the distal rim (Figs 1-4).  
Regarding Claims 9 & 18, the combination teaches wherein the positive contour of the patient's bone defines a void in the patient's bony geometry [0014].  
Regarding Claims 10 & 20, the combination teaches wherein the augment comprises an additively manufactured metallic component [0015].
Regarding Claim 12, the combination teaches wherein the manufactured acetabular shell component comprises a distal rim that defines a component axis; and the augment is located at a position on the outer wall of the manufactured acetabular shell component that fixes an orientation of the component axis relative to a position of the positive contour of the patient's bone [0014]- [0015].  
Regarding Claim 13, the combination teaches wherein the augment comprises a porous outer surface [0015].  
Regarding Claim 14, the combination discloses the invention substantially as claimed.  Further, the combination teaches wherein the augment is coupled to the outer wall of the shell.  However, the combination does not disclose wherein the manufactured acetabular shell component comprises a porous coating coupled to the outer wall.  Bateman teaches wherein the outer surface of the acetabular shell comprises a porous coating to encourage bone ingrowth (Col 3: lines 22-25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the porous coating as taught by Bateman to the outer surface of the acetabular shell of the combination in order to encourage bone ingrowth and therefore enhance implant fixation.
Regarding Claim 19, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein the manufactured acetabular shell component comprises a forged metallic component or a machined metallic component.  Bateman teaches wherein the acetabular shell can be manufactured form known techniques including machining and molding (Col 4: lines 11-13) in order to properly size and shape the device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a machined of forged acetabular shell, as taught by Bateman, in the construction of the device of the combination in order to properly size and shape the device.  Further it would be obvious to use well-known manufacturing techniques in the construction of any implant device.
Claims 7, 8, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardini et al. (US 2013/0053968) in view of Bateman et al. (US 5,879,404) and in further view of Bojarski et al. (US 2011/0087332).
Regarding Claims 7, 8, 16 & 17, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not specifically disclose wherein the positive contour of the patient's bone comprises a bony landmark of the patient's bony geometry and a transverse acetabular ligament landmark.  
Bojarski teaches patient-specific implants in the same field of endeavor.  Said implants are modeled pre-operatively [0209] and based on surgical imaging data [0264] in order to best match the patient’s biological features [0203].  This system can be utilized in the manufacture of hip implants in order to negatively match the targeted bone-facing surface [0238]. The model can be utilized to reflect any cut or uncut surface of the structure including any bone ridges, plateaus, cartilage surfaces, and/or ligament surfaces [0275].   Lastly, if desired, the implant can be designed to stay clear of ligament structures [0334].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the pre-operative planning/modelling, as taught by Bojarski, to further enhance the pre-operative planning of the combination and fabricate an acetabular shell with a bone-facing side that matched any of the underlying bony landmarks and/or any of the underlying ligaments (e.g., the transverse acetabular ligament).  Said matching would enhance fixation of the device, minimize resection, and best mimic the remaining native geometry of the acetabular space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774